Per Curiam,
We fail to find error, either in the rejection of evidence, or the charge of the court. The eleventh specification alleges that the court below erred in giving the jury a binding instruction to find a verdict in favor of the defendant. This would have been error had there been anything to submit, but the learned judge was of the opinion that there was not sufficient *397evidence that the plaintiff had procured a purchaser for the defendant’s property. John T. Ritter, the purchaser, testified that he never knew Mr. Johnson, the plaintiff, in the transaction, and that he was not in any way influenced by him in becoming the purchaser of the property; nor was there any evidence that the plaintiff was the immediate and efficient cause of effecting the sale, or of bringing the purchaser and the owner of the property together. It is true, the plaintiff did bring Peter Ritter to the defendant as a person who was to purchase the property from her, but Peter Ritter did not buy. He declined to take the property, and subsequently informed John T. Ritter that he had so declined, but that he thought it was worth the money, and advised him to become the purchaser. The court below distinctly instructed the jury that if John T. Ritter was simply to step in the shoes of Peter Ritter to take the property off his hands, and comply with the previous contract, made between the defendant and Peter Ritter, the plaintiff would have been entitled to recover the amount of the commission agreed upon. But as there was no evidence of any such arrangement, it was not error to give a binding instruction. We need not refer in detail to the numerous specifications. None of them is sustained.
Judgment affirmed.
[See, also, the preceding case.]